DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims 1 and 15 recite a set of anti-pathogenic nucleic acids binding to the same RNAs. The only difference is that claim 15 recites a way to obtain such a set. Different ways to obtain the same composition do not make such composition any different, therefore scopes of claims 1 and 15 are identical.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothemund (US 2007/0117109, May 2007).
Concerning claims 1, 2, 7, 12 and 15 Rothemund discloses sets of staple nucleic acids such as DNA or RNA designed to form a nanostructure, such as origami, such nanostructure can be produced in vivo in a cell (see paragraphs [0004-0007, 0014, 0019]). The staple nucleic acids can be designed to hybridize to non-contiguous sequences of target nucleic acid (see Figure 2c). The target nucleic acid can be mRNA (see paragraph [0091]). Concerning claim 6 Figures 2c and 2e demonstrate that staple nucleic acids are at least 50% complementary to target nucleic acid. Concerning claims 8, 9, 12 and 16 Rothemund discloses that staple nucleic acids can be delivered by an expression vector in vivo (see paragraph [0110]), wherein the nucleic acids are operably linked and under control of promoter in such a vector (see paragraph [0111]). Concerning claim 19 Rothemund discloses compositions comprising staple nucleic acids (see Abstract, paragraph [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 12, 15, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothemund, above, and in further view of Colameco et al (Biochemical Pharmacology, available online December 2016, 133: 29-42, cited from IDS).
Teachings of Rothemund are discussed above.
Rothemund does not teach bacterial ribosomal RNA as a target nucleic acid for origami nanostructures formation or pharmaceutical compositions comprising staple nucleic acids.
Colameco et al teach that bacterial ribosomal RNA is an excellent target for new antibiotic development (see Abstract). Ribosomal RNAs form specific secondary and tertiary structures providing a scaffold for ribosomal protein binding to ensure ribosomal assembly and activity (see first full paragraph on page 31).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to design staple nucleic acids targeting bacterial ribosomal RNA based on teachings of Rothemund and Colameco et al. One of the ordinary skill in the art would be motivated to do so in order to design new antibacterial agents which would disrupt bacterial ribosomal RNA structure taught by Colameco et al by forming different structures such as origami taught by Rothemund with a reasonable expectation of success. Further such set of staple nucleic acids targeting bacterial ribosomal RNA can be formed into pharmaceutical composition acting as antibacterial agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 12, 15, 16, 19, 20 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 54-73 of copending
Application No. 16/479,000 (reference application). Although the claims at issue are not
identical, they are not patentably distinct from each other because instant claims recite sets of
anti-pathogenic staple nucleic acids targeted to rRNAs, while claims from ‘000 recite
nanostructures comprising such sets.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Previous art rejections are withdrawn in view of new amendments, arguments are moot.
Double patenting rejection is maintained for the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635